OPINION — AG — **** STATE OFFICERS — RESERVES — COMMISSION **** 1. A LEGISLATOR COMMISSIONED IN A UNITED STATES ARMED FORCES RESERVE COMPONENT IS NOT AN "OFFICER  OF THE UNITED STATES" WITHIN THE PURVIEW OF ARTICLE V, SECTION 18, OKLAHOMA CONSTITUTION, PROHIBITING DUAL OFFICE HOLDING, UNLESS AND UNTIL HE SERVING ON EXTENDED ACTIVE DUTY. 2. THE PHRASE "NOT OTHERWISE COMMISSIONED BY LAW" AS USED IN ARTICLE VI, SECTION 13, OKLAHOMA CONSTITUTION, RELATES TO THE MINISTERIAL DUTY OF THE GOVERNOR TO PROVIDE EVIDENCE OF APPOINTMENT TO ANY OFFICER FOR WHOM EVIDENCE OF APPOINTMENT IS NOT OTHERWISE PROVIDED HUGH COLLUM ** ARTICLE VI, SECTION 13 **